Case 3:18-cr-00188-CHB-RSE Document 21 Filed 01/10/19 Page 1 of 2 PageID #: 61




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                    AT LOUISVILLE

UNITED STATES OF AMERICA                                                                PLAINTIFF


v.                                                       CRIMINAL NO. 3:18-CR-188-CHB-RSE


GREGORY A. BUSH                                                                      DEFENDANT
INMATE NUMBER 00349248


                                  WRIT OF HABEAS CORPUS
                                   AD PROSEQUENDUM

                                       -Electronically Filed-

TO THE UNITED STATES MARSHAL FOR THE WESTERN DISTRICT OF KENTUCKY,

AND THE DIRECTOR OF THE LOUISVILLE METRO DEPARTMENT OF CORRECTIONS

at LOUISVILLE, KENTUCKY, GREETINGS:

       We command that you have the body of Gregory A. Bush, detained in the Louisville

Metro Department of Corrections at Louisville, Kentucky, under your custody as it is said, under

safe and secure conduct on or before the 7th day of February, 2019, at Louisville, Kentucky, by

1:30 p.m., for appearance before the Judge of our District Court within and for the District

aforesaid, and to remain in federal custody until completion of the hearing, for the purpose of

participating in the hearing, and after conclusion of said hearing, that you return him to the said

Louisville Metro Department of Corrections at Louisville, Kentucky, under safe and secure

conduct, and have you then and there this writ.
Case 3:18-cr-00188-CHB-RSE Document 21 Filed 01/10/19 Page 2 of 2 PageID #: 62
       January 10, 2019




cc:   United States Attorney (AEG)
      Counsel for defendant
      United States Marshal
